Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title should be more specific. Reference to     use of two aerosol generators suggested 
Figures 11, 12, objected to as too light.  Replacements required in next  response.
Claims 62, 64, 44, 67, 83, 85 and 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 62, 67, taken with 62, just what figures support recited structure and “contiguous paths” and “to inject” limitation is unclear.  Claims 83, 104, “Venturi aperture” not seen in specification and just what is referred to is unclear.  Claims 85, “hyperphobic” not seen in specification and what is referred to and its purpose are unclear.  Claims 104 recitation unclear and appear directed to figure 3A, but that figure does not show an operable device, just how an aerosol flows from 34, 38 to 30 is unclear.  For all above matters, clear basis in figures should be pointed out. 
Claim  104 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. See discussion above .
 
s 49, 51, 52, 55, 62, 64, 66, 69, 80, 81, 83, 85, 86, 87, 93 and 103 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over PCT DK 2014/050312.
DK, figure 2A has delivery device with first aerosol generator NC to produce aerosol pulmonary reception and a second aerosol generator AC to produce aerosol sized for nasal receptor.    For                                                Claims 51, 52 size  differences   taught by DK  see  claims 2-7  and pages  4,5  or if at issue specific values recited  deemed obvious choice for desired penetrations   desired  .  Claim 55, heaters at HE, HE.  Claim 62 figure 2A first flow path at 1AP, second path near MP and disposed along same axis as first path.  Claim 64, first path would be near inlet at left and second path    for flavor near outlet MP.  Claim 66, the  figure 2A  paths are on same axis  and   are readable as coaxial .  Claim 67, figure 4A paths are side by side and separated by central walls.  For claim 69, DK figure 2A parts NC, AC read as housings and disclosed to be removable                             
 
                                                                                                                                                                                Claim 80 see DK figure 10B use of timing.  Claim 81, see figure 7B baffles BAF.  Claim 83, figure 8 parts FA, 5A read as venturi apertures.  Claim 83, figure 2A with TE read as hydrophilic surface.  Claims 86, 87, obvious to use capillary tubes in figure 2A device as such feature is well known  for aiding fluid flow .  Claim 93, figure 8 mouthpiece has separate pathways.  
Claims 103, figure 4B, first, second paths AC, NC merge and both paths are near inlets AI and outlet MP.                                                                                                                                                                              Above adequate but should any matter be at   issue ,  such as aerosol size  it may be deemed obvious variation 
Claim  85   86  is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference  as applied to claim   49  above, and further in view of Batista 10952471
 .

Claims 49, 51, 52, 55, 62, 64, 85, 103 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li 11090450.
Claims 49, 55, see figure 11A, first generator 62a, 14, with heat at 14, second generator at 1150, the first generator being heated will supply smaller aerosol for receipt in lungs second, untreated will supply flavor to nasal cavity.  Claims 51, 52, choice of sized seen as matter of design for best smoker sensation.  Claims 62, 64, fluid pathways at lines 96, fluid 1182 are on same longitudinal axis with 9b nearest opening 44 and 1182 is near outlet 24.  Claim 85, pad 1150 read as hydrophilic.  Claim 103 rejected as stated for claim 49 and note paths merge as they reach outlet and path at 94 is near inlet 44 and path at 1182 is near outlet.  Note    reference     figure 11B device similar to applicants figure 11 device.
Above adequate but should any matter such as aerosol   size  be at issue such matter may be deemed obvious variation 
Claims 49, 51, 52, 55, 83 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tucker 488.
Claim      49,          Tucker,    figure 2 system includes first aerosol generator 18b deliver aerosol smaller  sized for pulmonary and second aerosol generator 18a that forms aerosol  larger sized   for nasal cavities.  The aerosol in end portions of tubes 18a, 18b as they near exits 63b, 63a and as they exist are readable as being in first and second fluid flow pathways.  
Claims 51, 52 sized of aerosol matter of design for best smoking sensation.  Claim 55, note heater 26a.  Claim 83, tubes 18a, 18b    at exits   form venturi aperture.  
Claims 56 and 84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832